department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date cc ita b02 tl-n-6800-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb - philadelphia attn linda s bednarz air transportation industry counsel from associate chief_counsel income_tax accounting cc ita subject air transportation industry - travel voucher expenses this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue may a commercial airline deduct the estimated incremental_cost of transporting passengers in the taxable_year a travel voucher is issued and reduce earned revenue by the voucher’s face value less this previously deducted amount in the taxable_year the voucher is redeemed for a ticket or must the airline wait to deduct the actual costs incurred in providing the flight service in the taxable_year the flight service is provided conclusion the flight service expenses allocable to flights purchased by customers who redeem taxpayer-issued vouchers may not be deducted prior to the time all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability based on the facts presented these requirements are not met before the flight services are performed facts the taxpayer is an accrual basis commercial airline in the business of providing passenger and cargo flight services within the united_states to maintain customer goodwill airlines routinely issue travel vouchers when a customer’s experience has tl-n-6800-00 been unsatisfactory for example vouchers may be issued when customers are voluntarily or involuntarily denied boarding or when luggage is lost or damaged vouchers are not tickets but are similar to discount coupons issued in a customer’s name usually for a stated dollar amount the customer may redeem the voucher in a subsequent transaction with the airline to obtain a free ticket or to reduce the purchase_price of a ticket however there are certain restrictions on the use of a voucher the vouchers are valid for year from the date_of_issuance have no cash_surrender_value are not transferrable are not replaceable if lost or stolen must be redeemed for a ticket must be redeemed at the airline’s ticket office and not with a travel agent may not be redeemed for tickets on certain blackout dates the use or non-use of a voucher lies totally within the receiving customer’s discretion and a significant percentage of vouchers expire without being redeemed in the taxpayer’s accounting for its voucher system there are three significant events issuance of the voucher upon issuance the taxpayer in its financial books_and_records debits the appropriate expense account for example the denied boarding expense account an amount equal to percent of the voucher face value at it credits its travel voucher liability expense account in the same amount for federal_income_tax purposes taxpayer claims a deduction equal to the percent of face value for the estimated incremental_cost of providing the flight that will be obtained when the customer uses the voucher redemption of voucher for a ticket upon redemption the taxpayer debits the travel voucher liability account by the percent face value previously credited and credits its air traffic liability account in the same amount the taxpayer also credits its air traffic liability account by the remaining percent of voucher face value matched with a percent face value debit in its passenger revenue account based on this accounting model for federal_income_tax purposes the taxpayer in effect deducts from gross_income the remaining percent face value of the voucher when the voucher is redeemed for a ticket cid cid cid cid cid cid cid tl-n-6800-00 exchange of ticket for boarding pass upon the exchange of a ticket for a boarding pass or when the ticket ages beyond months the taxpayer recognizes the entire face value of the voucher as earned revenue the taxpayer includes the face value in income presumably based on revproc_71_21 1971_2_cb_549 at this time for example for a dollar_figure voucher issued for bumping an air traveler events accounts denied boarding voucher liability air traffic liability passenger revenue issuance of voucher dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure federal_income_tax treatment dollar_figure deduction dollar_figure deduction dollar_figure dollar_figure dollar_figure inclusion redemption of voucher for ticket exchange of ticket for boarding pass if the customer does not use the voucher the taxpayer recognizes an amount as earned revenue equal to the previously deducted estimated incremental_cost eg percent of the face value upon expiration of the voucher year from issuance and includes that amount in gross_income for federal_income_tax purposes the taxpayer’s financial_accounting and tax treatment of travel vouchers differs from its treatment with respect to tickets that are actually sold the taxpayer does not establish and deduct a reserve for the future expenses to be incurred in the provision of the future flight service when a customer purchases a ticket instead the taxpayer incurs and deducts the actual expenses for the flight service when the flight service is actually performed and the related revenue is earned and recognized in general law and analysis sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_461 provides that the amount of any deduction or credit allowed under subtitle a shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability cid tl-n-6800-00 the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 see sec_461 see also 269_us_422 fact of liability a taxpayer may not deduct an estimate of an anticipated expense no matter how statistically certain if the fact of the liability is based on conditional events that have not occurred by the close of the taxable_year 481_us_239 is the controlling case in this area in general dynamics the taxpayer established a medical plan for its employees under which employees would file claims for reimbursement of medical_care expenses the court noted there existed various reasons that some employees would not timely file reimbursement forms and therefore the last event fixing the taxpayer's liability was not the provision of the medical services but rather the independent action of the claimant in submitting proper reimbursement forms which fixed the liability hence the supreme court found that the liability was not fixed until the claim forms had been submitted similarly in spitzer columbus inc v commissioner tcmemo_1995_397 the taxpayer issued coupons to customers in settlement of consumer fraud claims valid for either dollar_figure for parts or service dollar_figure towards the purchase of a new_item or dollar_figure cash if approved by the attorney_general the court held that the taxpayer’s liability was not fixed until a customer presented a coupon or if the coupon was returned for cash until the payment was approved where further events must occur before a liability is fixed an accrual amounts to nothing more than a reserve and it is well established that in the absence of specific statutory provisions providing otherwise reserves are not deductible also in 48_tc_411 reversed on other grounds 400_f2d_981 7th cir the court held that the owner of a baseball team could not deduct anticipated payments to visiting teams when advance tickets were sold the liability did not become fixed until after the games were played in accordance with american baseball league rules conversely courts have found that the fact of liability is fixed even if a condition_subsequent exists that could later reduce or eliminate the payment obligation see cooper communities v united_states 678_fsupp_1412 w d ark liability for sales commissions was fixed even though in the event of a default no further commissions would be paid on future installment payments 508_f2d_1 5th cir an attorney's right to commissions for writing insurance policies was fixed at the time accrued though subject_to reduction due to negligence or other operating losses 198_f2d_214 2d cir liability for brokerage commissions was fixed although the cid cid tl-n-6800-00 sales contracts might not finally be executed or the amount of the commissions may later be adjusted courts have found a fixed liability in situations where an expense is certain to be incurred under relevant law in 476_us_593 the taxpayer a casino was allowed a deduction for its slot machines’ accrued jackpot payoff amounts as the amount increased rather than when paid out as the taxpayer was absolutely liable under local gaming regulations to award the accrued amount similarly in 158_f3d_484 9th cir a nevada partnership set up a slot club and members received points when they gambled at the taxpayer’s casino that could be redeemed for merchandise once a member accrued big_number points the minimum number of points required for redemption the taxpayer’s liability to the member was fixed under local gaming regulations the court allowed a deduction for the value of those points also in 192_f2d_1002 4th cir the court found that the taxpayer’s liability for strip mining reclamation costs was fixed in the taxable_year the land was stripped because of laws requiring such reclamation travel vouchers are subject_to several conditions precedent upon issuance applying the cases discussed above to the facts at hand it is clear that until these conditions are met there is no fixed liability similarly a traveler’s redemption of a voucher for a ticket does not establish the fact of liability as the ticket must be redeemed for a boarding pass before the traveler can receive the flight services this is similar to the situation in the spitzer columbus case where the fact of liability with respect to a coupon was not fixed until the coupon was presented for goods or services amount of liability even if the taxpayer can establish that the liability was fixed upon issuance of the voucher the taxpayer would still be prevented from accruing any expenses unless it could be shown that the amount of the liability could be determined with reasonable accuracy in 481_us_239 the supreme court reiterated the long established rule that a taxpayer may not deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year see 291_us_193 cf 367_us_687 in 41_tc_75 the court stated where the operative facts giving rise to the future expenses have not occurred in the year of accrual the estimated expenses cannot be deducted even though they can be estimated with reasonable certainty and even though prudent business requires that a reserve be set up tl-n-6800-00 in spitzer columbus inc v commissioner supra the court found that the taxpayer’s liability could not be determined with reasonable accuracy the taxpayer had the burden of proving the amount of its liability and had failed to do so even if the taxpayer can statistically forecast the number of vouchers that would be used and the applicable expenses in honoring them this is not sufficient to satisfy the second prong of the all_events_test the taxpayer treats percent of the face value of a voucher as an estimate of its anticipated incremental flight-related costs meals fuel baggage handling etc the taxpayer’s methodology however fails to tie this figure to any actual costs including costs that will not be incurred with respect to vouchers that are not redeemed for tickets economic_performance sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that if the liability of the taxpayer requires the taxpayer to provide property or services economic_performance occurs as the taxpayer provides such property or services see also sec_1 d i when a travel voucher is issued to a customer economic_performance does not occur until the flight service is performed for the customer it is only when the customer actually flies using the ticket acquired with the voucher that the airline incurs the incremental costs in performance of the flight service prior to this time the only cost incurred by the airlines would be the actual administrative cost of the issuance of the travel voucher eg paper ink ticket agent payroll these costs are deductible as incurred and are not at question sec_461 provides a recurring_item_exception to the economic_performance requirement see also sec_1_461-5 this exception applies if the all_events_test is otherwise satisfied with respect to economic_performance economic_performance occurs on or before the earlier of the date the taxpayer files a timely return or within eight and one half months after the end of the taxable_year the item is recurring in nature and either the item is not a material_item or the accrual of the item results in a more proper match against income than if the item were accrued in the year of economic_performance since the taxpayer in the present case has failed to meet the all_events_test the taxpayer fails the first part of the recurring_item_exception turning to the second part it is clear that there will be numerous instances that the economic_performance will occur after the applicable time period because the vouchers are valid for year and the flight services will be provided subsequent to that presumably the incremental tl-n-6800-00 expenses are in fact recurring in nature thus satisfying the third part as to materiality sec_1_461-5 indicates that the size of the item must be considered in absolute terms and in relation to the taxpayer's income and other expenses in the present case the issue involves tax adjustments of more than dollar_figure million finally the taxpayer would not meet the final requirement of the economic_performance test which provides that even if the item is material the recurring_item_exception would be applicable if deduction of the expense in the tax_year prior to economic_performance results in a better matching of the expense with the income to which it relates however this is clearly not met as the taxpayer does not take into account any income related to these expenses until the flight services are performed this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by sincerely heather c maloy clifford m harbourt senior technician reviewer branch
